Citation Nr: 0332940	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  97-28 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to service connection for a psychiatric 
disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate the 
veteran's report of in-service stressors upon which a 
diagnosis of PTSD was based.

2.  Major depressive disorder was not present for many years 
after service and there is no medical evidence of a causal 
link between any current diagnosis of major depressive 
disorder and service.

3.  Schizoaffective disorder was not present for many years 
after service and there is no medical evidence of a causal 
link between any current diagnosis of schizoaffective 
disorder and service.

4.  The veteran does not have a current psychiatric 
disability that is the result of a disease, injury, or other 
incident in service.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
service personnel records; VA examinations dated July 1996, 
March 1997, and October 2000; statements from a VA physician 
dated January 1997, November 1999, and May 2001; Vet Center 
statements dated February 1997, November 1997, and September 
1999; transcript of December 1997 RO hearing; VA Emotional 
and Behavioral Assessment dated April 1998; VA 
hospitalization report dated August to September 1998; lay 
statements from the veteran's brother and uncle; transcript 
of a March 2000 RO hearing; Social Security Administration 
medical report from A.G., dated April 1999; a 2002 
consultation request from Jersey City Medical Center; 
transcript of an April 2003 Central Office hearing.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  In addition, the 
veteran was able to testify in three hearings.  

The veteran was sent a VCAA letter June 2001.  In accordance 
with the requirements of the VCAA, the letters informed the 
appellant what evidence and information VA would be 
obtaining.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service personnel records show that the veteran's principle 
military occupational specialty was that of a carpenter.  
According to personnel records the veteran did not serve in 
Vietnam and was stationed his entire time in service in the 
United States.  Service medical records are negative for any 
complaints, treatment, or diagnoses of a psychiatric 
disorder.  A January 1970 clinical note indicates that the 
veteran complained of feeling tired and sleepy most of the 
time.  He indicated that he had difficulty sleeping at night.  
It was noted that the veteran had no specific complaint.  The 
impression was poor sleep pattern.  On his Report of Medical 
History dated March 1971 on separation from service, the 
veteran indicated that he did not have depression or 
excessive worry, did not have frequent or terrifying 
nightmares, and indicated he did not have frequent trouble 
sleeping.  The veteran's separation examination dated March 
1971 showed normal clinical psychiatric evaluation.  

At his July 1996 VA psychiatric examination, the veteran 
reported that he had no overseas duty and was never in 
combat.  He stated that he did not witness casualties and was 
never injured.  The veteran reported serving on six burial 
details of combat casualties from Vietnam and felt stressed 
by the emotional reactions of the family members.  The 
veteran denied awareness of any mental condition during 
service.  He reported that while in service he did not have 
any psychiatric treatment, medication, or hospitalization.  
He stated that sometimes he had dreams of Vietnam even though 
he was not there.  The Axis I diagnosis was depressive 
disorder with psychotic features.  The examiner indicated 
that in his opinion specific criteria necessary for a 
diagnosis of PTSD were not met. 

A January 1997 statement from a physician from the VA medical 
center indicated that the veteran was in psychiatric 
treatment at mental hygiene clinic since February 1996 and 
indicated he suffered from PTSD and schizoaffective disorder.

A statement from a Vet Center counselor dated February 1997 
indicated that the veteran reported that while in service he 
went for an appointment to the military hospital and the 
veteran reported seeing mutilated and dead bodies along the 
hallway as he passed by.  Another traumatic experience that 
he reported was when he was assigned to burial detail while 
stationed at Fort Lewis, Washington.  The counselor diagnosed 
PTSD based on the veteran's reported stressors.

At his March 1997 VA psychiatric examination, the veteran 
reported that he went to the Army hospital at Fort Dix and 
when he got off the elevator saw all the men who had just 
come back from Vietnam, men who were disfigured, facially, 
and arms and legs were off.  He indicated that when he was on 
funeral detail he went to the home of some of the families 
whom he helped bury, and he started thinking about death and 
started having dreams, nightmares, and flashbacks of what he 
had experienced.  After leaving the service, the veteran 
indicated that he started having nightmares of himself 
fighting in Vietnam.  The Axis I diagnosis was 
schizoaffective disorder.  The examiner noted that the 
veteran did not fit the criteria for PTSD.

At a December 1997 RO hearing the veteran testified that that 
he served on 46 burial details while in service and served as 
a pallbearer for military funerals.  The veteran indicated 
that when he had been in the service only 7 days he was sent 
to the military hospital for tests.  When he got off the 
elevator he indicated there was a long corridor and on each 
side there were a lot of mutilated bodies that they had just 
taken off the airplane from Vietnam.  He reported that their 
arms and legs were off and many looked dead.  The veteran 
described how many of his friends and a platoon sergeant were 
wounded in Vietnam and he saw the scars.  The veteran also 
described that while in service there were artillery 
simulators and sometimes they would be thrown dangerously 
close.  The veteran indicated that he got to the point where 
he became very nervous and jittery and after getting out of 
the service the noise of firecrackers and a car backfiring 
scares him and makes him want to seek cover.  

On a November 1997 Vet Center assessment the veteran 
described the death of an uncle while in service and seeing 
wounded and mutilated bodies of Vietnam soldiers while at the 
Army hospital at Fort Dix.  The veteran also described being 
involved in a potentially hostile situation while in Fort 
Lewis, Washington when there was an uprising of armed 
American Indians in which the veteran was to protect the Fort 
against those Indians with weapons, which were not loaded.  
The veteran also reported other stressors as being on funeral 
detail, worrying about Vietnam, and being overweight and 
working on correcting the condition while assigned to a rapid 
deployment unit during the height of the Vietnam War.  The 
counselor indicated that the veteran's most common trauma 
seemed to be that of experiencing real or perceived serious 
threat to his life or physical integrity, during which time 
he did lose a guardian figure.

A report from F.B.C., M.D., dated March 1998 indicated that 
the veteran was an outpatient with the East Orange Mental 
Hygiene Clinic and was taking medication for diabetes and 
symptoms of schizophrenia.  The veteran was being assessed 
for acceptance into the Domiciliary.  

At a VA Emotional and Behavioral Assessment dated April 1998, 
the veteran reported that he found it hard to understand how 
he could be experiencing what combat vets do but he did.  The 
veteran described having nightmares of the Vietnam jungle, 
although he was never there.  The veteran indicated that 
early in his military career he "caught a touch of PTSD on 
the ward" at the base hospital when he went down a hallway 
full of the bodies of wounded soldiers.  He reported seeing 
blood, gore, and bodies of guys just back from Vietnam with 
parts of their faces blown off and he was scared to death.  
The veteran attributes his nightmares of the Vietnam jungle 
to his military training.  The examiners noted that the 
veteran's diagnosis was uncertain, as there appeared to be 
aspects of PTSD, schizoaffective disorder, schizophrenic 
disorder, depression, and anxiety.  

A VA hospitalization report dated August to September 1998 
showed that the veteran was admitted to the Vietnam Veterans 
Evaluation Treatment Program for evaluation and treatment of 
PTSD related symptoms.  The Axis I diagnosis was major 
depression without psychotic features.  The veteran did not 
participate with the treatment program and group.  It was 
determined that the veteran could not benefit from group 
treatment at this time and was discharged home with follow-up 
care.

A November 1999 statement from a VA physician indicated that 
the veteran was undergoing treatment for both PTSD and 
schizoaffective disorder.

A September 1999 letter from the Vet Center indicated that 
the veteran attributed his depression, anxiety, and sleep 
deprivation to his military service.  He reported experiences 
in service including burial details, constant alert status, 
and being put in potentially dangerous situations, such as 
riot control duty to watch over some angry Native Americans 
and having no weapons for protection.  He also reported 
seeing soldiers with multiple wounds and amputations at the 
Army hospital.  He stated that it was those wounded soldiers 
and what he imagined as "near dead" images, that were 
engraved or superimposed into his mind and memory.  The 
letter also indicates that the veteran had manifestations of 
survivor's guilt, in the form of the veteran indicating at 
times that maybe he could have done more if only he had been 
sent to Vietnam.  The Vet Center also indicated that the 
veteran's condition was complicated and difficult to clearly 
diagnose clearly.  The veteran described having nightmares of 
places in which he has not visited, to include Vietnam.  

Statements from the veteran's brother and uncle received in 
March 2000 indicate that the veteran's personality was 
different after his release from service.  Prior to service, 
the veteran was said to be hard working, loving, and 
thoughtful with a good sense of humor.  He was well groomed 
and particular about his appearance.  After service, it was 
indicated that the veteran was distant with a negative 
attitude about life in general.  He had a low anger tolerance 
and was always angry just below the surface and was noted to 
have nightmares.

At his March 2000 RO hearing, the veteran testified that he 
was on Funeral Detail while in service on 8 occasions as a 
pallbearer.  The veteran did not want to be on funeral detail 
because it made him nervous.  During boot camp the veteran 
reported that he saw the wounded that returned from Vietnam 
at the hospital where he was for an appointment.  He 
indicated that many were amputees and some looked dead.  He 
described the wounded as having tubes and wires running from 
them.  The veteran felt survivor's guilt because he could 
have gone to Vietnam but didn't.  The other incident occurred 
when the veteran was stationed in Washington State and Jane 
Fonda was in town and she caused the Native American's to 
uprise.  The veteran indicated that three units out of his 
squadron took turns going up and spending a week at a time 
with full combat gear.  He testified that they had rifles and 
bayonets, but no flak jackets or bullets and they were on a 
500-foot cliff.  He asked what he was suppose to do if the 
Native Americans attacked and he was told to tell them that 
this was a military reservation and they had no business 
being there.  The veteran indicated that he never actually 
saw any Native Americans.  The veteran also described having 
nightmares about Vietnam, even though he had never been 
there.  The veteran also indicated that he dreamed of being 
on Funeral Detail.  The veteran testified that he witnessed 
many soldiers who returned from Vietnam with terrible scars 
from wounds including his best friend.  The veteran described 
having serious survivor's guilt.  He indicated that one 
individual in his troop who was pulling arms guard decided he 
did not like the veteran because he had been in Vietnam 
pointed a loaded weapon in his face trying to scare the 
veteran.  The veteran also described that while in service 
there were artillery simulators, which whistled just before 
they went off and he went through so much of that that, he 
would jump when he heard fireworks or a care backfire after 
separation from service.  The veteran indicated that tear gas 
was also thrown at them.

At his October 2000 VA psychiatric examination conducted by 
two physicians, the veteran reported that he had no overseas 
duty, although he had asked for duty in Vietnam.  He was 
never in combat and stated that he functioned as an 
infantryman, tanker, reconnaissance, and a scout.  The 
veteran stated that he never witnessed any casualties and was 
never injured.  He served for six burial details of combat 
casualties from Vietnam and he stated to both physicians that 
he felt distressed and the reactions from family members in 
burying the dead.  The veteran reported that he had to go to 
the hospital at Fort Dix and saw the men who returned from 
Vietnam who were disfigured, facially disfigured, arms and 
legs off.  He indicated that when he was on burial detail he 
went to some of the homes of families and helped bury the 
dead and started thinking about death and stated that he 
started having dreams, nightmares, and flashbacks of what he 
experienced.  However, this happened after he left the Army.  
The veteran reported he would be in a dream in which he would 
see himself fighting in Vietnam.  The veteran indicated that 
he saw so many traumatic injuries in the hospital that he was 
never able to forget it and became depressed over it.  The 
Axis I diagnosis was schizoaffective disorder.  The examiners 
came to an agreement that the veteran's diagnosis was not 
PTSD but more schizoaffective or personality related 
disorder.  It was noted that the veteran did carry a 
psychiatric diagnosis; however, the veteran's symptoms 
appeared after his release from service.  

Social Security Administration records contain a report from 
A.G., M.D., dated April 1999 in which the veteran reported 
that while in the military he had to bury the bodies of 
soldiers who were sent from Vietnam.  The examiner noted that 
during the examination, the veteran indicated that he had 
PTSD and schizophrenia and then later on he only talked about 
the possible PTSD.  The examiner indicated that apparently 
the veteran was anxious and reported nightmares in which he 
was buried.  The veteran indicated that no one wanted to help 
him and insisted that it was a very traumatic experience for 
him.  He reported that he had to bury several people.  The 
examiner noted that the veteran was vague about his 
nightmares and the supposed memory.  A PTSD diagnosis was 
made.

A May 2001 statement from a VA physician indicated that the 
veteran was undergoing mental health treatment for many years 
and was having nightmares of events during military service.  
It was stated that the veteran had been diagnosed with PTSD.

VA outpatient treatment records dated February 2000 to May 
2002 show that the veteran was treated for various disorders 
to include PTSD symptoms.

A 2002 consultation request from Jersey City Medical Center 
noted PTSD related to military service with dead bodies 
during the Vietnam War.  The diagnosis was PTSD.

At his April 2003 Central Office hearing, the veteran 
testified of the burial details, seeing wounded soldiers at 
the hospital in Fort Dix, and the incident with the Native 
Americans.  The veteran indicated that during the Native 
American incident he saw on television where they stated they 
would do to the 3rd Cav. what they did to the 2nd Cav., that 
was custom.  The veteran indicated that this shook him.  The 
veteran also indicated that he was joy riding with some of 
his buddies one Saturday and they were involved in a car 
accident and the car was completely totaled.  No one was 
injured in the accident and indicated there were no lasting 
effects.  The veteran also indicated that he was threatened 
with loaded weapons on two different occasions.  One occasion 
a fellow soldier pointed a loaded rifle in the veteran's face 
as a joke and the second occasion was when another soldier 
took out his personal .22 caliber gun and pointed it at the 
veteran's face.  The veteran testified that he did not report 
the two incidents with the loaded weapons and was not sure 
about the car accident.  The veteran also described the 
soldiers in his unit as returning from Vietnam with terrible 
scars from wounds.  The veteran described having nightmares 
about Vietnam, a place he had never been.  The veteran 
submitted copies of  medical reports to the Veterans Law 
Judge, but all the reports submitted at the hearing were 
copies of records already in the claims folder. 

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed inservice stressor); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
Cohen, 10 Vet. App. at 138; Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996); 38 C.F.R. § 3.304(f).   It is important to 
note that 38 C.F.R. § 3.304 has been amended during the 
period in which the veteran's claim was under development.   
As will be explained below, both versions of 38 C.F.R. 
§ 3.304 will be taken into account in deciding the veteran's 
claim. 

SERVICE CONNECTION

As to PTSD, the veteran's claim fails because he does not 
have that disorder.   Whether his claim is considered under 
the the earlier version of 38 C.F.R. § 3.304, which required 
medical evidence establishing a clear diagnosis of PTSD, or 
the current version, which requires medical evidence 
diagnosing PTSD in accordance with DSM-IV, the medical 
reports do not support a finding that the diagnosis is 
warranted in the case of this veteran.  

The veteran contends that his PTSD was the result of seeing 
wounded Vietnam soldiers in a hospital corridor, seeing the 
scars of wounded soldiers who had returned from Vietnam, 
being on funeral detail as a pallbearer, having to protect a 
military installation from angry Native Americans, having two 
fellow soldiers point loaded weapons at his face, being in a 
car accident while in service, and hearing artillery 
simulators.  The record does not show, and he does not 
contend, that he was ever in Vietnam.

In any case, the medical reports establish that the veteran 
does not have PTSD.  Although some of his treatment reports 
include references to PTSD, he has had several psychiatric 
examinations, and in each case it was concluded that the 
diagnosis of PTSD was inapplicable.   These examination 
reports are highly persuasive because, in each case, the 
examiner considered the stressors reported by the veteran and 
reviewed his symptoms in light of the reported stressors.  In 
July 1996, for example, the veteran reported his 
participation in burial details and his dreams of being in 
Vietnam, but the psychiatric examiner concluded that the 
criteria for a diagnosis of PTSD were not met.  Similarly, in 
March 1997 the veteran told a VA psychiatric examiner that he 
had seen wounded Vietnam veterans at an Army hospital, and 
that he had participated in burials of soldiers, but the 
examiner found that a diagnosis of PTSD was inapplicable.  
Most persuasively, the veteran was examined by panel of two 
psychiatrists  in October 2000 with no diagnosis of PTSD.  
The psychiatric examiners who reviewed the case in October 
2000 had access to the reports of the veteran's treatment for 
PTSD.  After reviewing the record, the psychiatrists again 
concluded that the veteran did not have PTSD.

There are some medical reports that weigh in favor of finding 
that the veteran has PTSD. A statement from a VA physician 
dated January 1997 indicates that the veteran had been 
treated at the Mental Hygiene Clinic since February 1996 for 
PTSD and schizoaffective disorder.  At his July 1996 VA 
examination, the veteran reported serving on six burial 
details of combat casualties from Vietnam and felt stressed 
by the emotional reactions of the family members.  The 
veteran denied awareness of any mental condition during 
service.  He reported that while in service he did not have 
any psychiatric treatment, medication, or hospitalization.  
He stated that sometimes he had dreams of Vietnam even though 
he was not there.  The October 2000 VA examiners came to an 
agreement that the veteran's diagnosis was not PTSD but more 
schizoaffective or personality related disorder.  It was 
noted that the veteran did carry a psychiatric diagnosis; 
however, the veteran's symptoms appeared after his release 
from service.  The Vet Center counselor and treating 
psychiatrist, in a September 1999 statement indicated that 
the veteran's condition was complicated and difficult to 
diagnose.  It was their contention that the veteran should be 
considered for any one, and/or all of the aforementioned 
service connected or non-service connected conditions.

Although the Vet Center statement of September 1999 indicates 
that it was ever so difficult to clearly diagnose the 
veteran's psychiatric conditions, other examiners did not 
have this difficulty, and in fact, as mentioned above, found 
that the veteran did not meet the criteria for PTSD.  

Thus, when the treatment reports of PTSD are compared to the 
examination reports, it is clear that the examination reports 
are based on a more thorough analysis of the record.  
Furthermore, the examination reports state their conclusions 
with clarity and certainty that is not present in the 
treatment reports. In view of these examination reports, the 
clear preponderance of the evidence supports a finding that 
the veteran does not have PTSD.  Because the veteran does not 
have PTSD, the grant of service connection is not warranted.

Although the veteran does not have PTSD, he does have 
diagnoses of psychiatric disorders.  Therefore, it is 
necessary to consider whether the grant of service connection 
is warranted for any of the veteran's diagnosed disorders.

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for major depressive 
disorder and schizoaffective disorder.  Service medical 
records are negative for complaints or a diagnosis of major 
depressive disorder or schizoaffective disorder.  The October 
2000 VA examiners came to an agreement that the veteran's 
diagnosis was not PTSD but more schizoaffective or 
personality related disorder.  It was noted that the veteran 
did carry a psychiatric diagnosis; however, the veteran's 
symptoms appeared after his release from service.  The 
medical evidence does not establish that the veteran had a 
psychiatric disorder at any time before 1996, many years 
after discharge from service, and the record does not 
establish that his psychiatric disorders, other than PTSD, 
are the result of an incident or incidents in service.  
Consequently, the claim of service connection for a major 
depressive disorder and schizoaffective disorder must be 
denied.

ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.


_______________________________________
G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

